Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY CONFIRMS APRIL 2014 DIVIDEND April 15, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) confirms that the cash dividend to be paid on May 15, 2014 in respect of April 2014 production, for shareholders of record on April 30, 2014 will be CDN $0.23 per share. These dividends are designated as “eligible dividends” for Canadian income tax purposes. Crescent Point Energy Corp. is a conventional oil and gas producer with assets strategically focused in properties comprised of high-quality, long-life, operated light and medium oil and natural gas reserves in United States and Canada. CRESCENT POINT ENERGY CORP. Scott Saxberg, President and Chief Executive Officer FOR FURTHER INFORMATION ON CRESCENT POINT ENERGY CORP. PLEASE CONTACT: Greg Tisdale, Chief Financial Officer, or Trent Stangl, Vice President Marketing and Investor Relations. Telephone: (403) 693-0020
